Exhibit 10.20

January 13, 2006

Mr. H. LeRoux Jooste

9455 Bridgebrook Drive

Boca Raton, Fl 33496

 

Re: Separation of Employment

Dear LeRoux:

As you know, Nabi Biopharmaceuticals (“Nabi”) has terminated your employment
with Nabi effective February 28, 2006 (the “Effective Date”). This letter
agreement (the “Agreement”) will confirm the details of your separation from
Nabi.

 

1. Services. From the date hereof through the Effective Date, you shall provide
such services to Nabi as Nabi shall request.

 

2. Resignation. You have resigned as an officer of Nabi, and as an officer or
director of any of Nabi’s subsidiaries in which you may serve in that capacity,
effective January 13, 2006.

 

3. Severance. Provided that you do not revoke this Agreement as provided in
Section 10 below and you comply with the other terms and provisions of this
Agreement and with Sections 9 and 10 of your Employment Agreement, you shall
receive Severance benefits of ten (10).

You hereby confirm that notwithstanding Section 8(D) of the Employment
Agreement, your Option to purchase 160,000 shares of Nabi Common Stock granted
pursuant to the option agreement dated December 20, 2004 shall expire and
terminate on the Effective Date.

You should be aware of the potential characterization of Severance Pay as
non-qualified deferred compensation under the American Jobs Creation Act.
Notwithstanding that, Nabi has agreed with you to make a ten (10) month lump sum
payment minus appropriate deductions to include health benefit premiums on
March 10, 2006. The gross payment will be $253,666.67 and represents ten
(10) months pay plus ten (10) months of auto allowance.

You should consult with your tax advisor to consider how the American Jobs
Creation Act and the related regulations and other applicable tax laws affect
your severance benefits.

During the period of your severance your health benefits will continue in the
same manner as existed during your employment. You will be sent information to
coordinate the appropriate COBRA requirements with this health benefits
continuation.



--------------------------------------------------------------------------------

4. Non-Disparagement. You agree that you will not make any communication, oral
or written, that disparages, criticizes or otherwise reflects adversely upon
Nabi or any of its shareholders, employees, representatives and agents, past or
present, except if testifying truthfully under oath pursuant to subpoena or
other legal process. Nabi agrees to instruct its executive officers not to make
any communication, oral or written, that disparages you.

 

5. Release. For and in consideration of the representations of Nabi set forth
herein, and intending to be legally bound, you hereby release Nabi and its
subsidiaries and their respective shareholders, directors, officers, employees,
representatives, and agents, past or present, and its and their respective
successors and assigns, heirs, executors, and administrators, from any and all
actions, suits, and claims which you ever had, now have, or which your heirs,
executors or administrators may have, up to and including the date on which you
execute this Agreement. Particularly, but without limitation, you release any
claims arising from or relating in any way to your employment relationship or
the termination of your employment relationship with Nabi, including any claims
under any federal, state or local laws, including Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, and the
Family and Medical Leave Act, any common law contract or tort claims now or
hereafter recognized, and all claims for legal fees and costs.

For the purposes of implementing a full and complete release of claims, you
expressly acknowledge that this Agreement is intended to include, without
limitation, all claims described in this Section 5 herein, whether known or
unknown, and that this Agreement contemplates the extinction of all such claims.
You expressly waive any right to assert after signing this Agreement that any
such claim has, through ignorance or oversight, been omitted from the scope of
the Agreement.

Nothing contained in this Section 5 shall affect your right to indemnification
for any period while you were serving as an officer of Nabi.

 

6. Governing Law. This Agreement shall be subject to and governed by and in
accordance with the laws of the State of Florida, without regard to conflict of
laws principles.

 

7. Interpretation. Neither the fact that this offer for severance has been made
or that this Agreement has been entered into, nor any provisions of this
Agreement, shall be construed as an admission by Nabi or any of its
shareholders, agents, employees, or representatives, past or present, or by you
that it or they or you violated any law or regulation or any other legal or
equitable obligation it or they or you have or ever had to each other.

 

8. No Obligation to Re-employ. You agree that Nabi is under no obligation to
rehire or re-employ you in the future.

 

9. Return of Property. You agree to return to Nabi on or before the Effective
Date all property of Nabi used or obtained by you in connection with your
employment that is in your possession or control.

 

- 2 -



--------------------------------------------------------------------------------

10. Revocation. You have the right to revoke this Agreement within seven
(7) days of its execution by giving written notice of such revocation by
hand-delivery or fax to William E. Vandervalk, Vice President, Human Resources,
Nabi Biopharmaceuticals, 5800 Park of Commerce Blvd., N.W., Boca Raton, FL 33487
(Fax No. 561.989.5874). In the event of such revocation, you shall not be
entitled to receive the severance benefits set forth above.

 

11. Amendment. This Agreement cannot be amended orally or by any course of
conduct or dealing and may only be amended or any of its provisions waived by a
written agreement signed by you and Nabi.

 

12. Entire Agreement. When accepted by you, this Agreement and Sections 9, 10,
11 and 12 of the Employment Agreement set forth the entire agreement between you
and Nabi and fully supersede any and all prior agreements or understandings
between you and Nabi pertaining to the subject matter thereof.

 

13. Nabi Representation. Nabi represents that as of the date hereof, none of its
executive officers knows of any claims or causes of action of whatever kind or
nature that Nabi has against you that arise on or before the date hereof.

If this Agreement is acceptable to you, please indicate your agreement by
signing and dating the enclosed copy of this Agreement and returning it to be
received by me, on or before February 6, 2006, during which time you are advised
to consult with an attorney. In the event that you fail to execute and return
this Agreement to me, on or before the close of business February 6, 2006, this
Agreement will be of no further force and effect, and neither you nor Nabi will
have any rights or obligations hereunder.

 

Sincerely,

/s/ Joseph S. Johnson

Senior Vice-President People, Process & Technology

 

cc: Payroll/Human Resources

I expressly agree to accept the Severance Agreement set forth above and verify
that I am entering this Agreement knowingly and voluntarily, without any
coercion or duress. I acknowledge that I was given adequate time to review this
letter and that I was advised to obtain legal advice from an attorney regarding
its terms. I understand the contents of this Agreement, and agree to all its
terms and conditions including the release of all claims contained in Section 5.

 

Date: January 17, 2006   Signed:  

/s/ LeRoux Jooste

 

- 3 -